Case 1:20-cr-00332-AT

 

Document 10 Filed 07/10/7#6—Pagee——aH =

USDC SDNY
DOCUMENT
ELECTRONICALLY FILED

U.S. Departmen DOC #:

DATE FILED: _ 7/10/2020

United States Attc
Southern District

 

cr .vurn

 

BY ECF

The Honorable Analisa Torres
United States District Judge
Southern District of New York
40 Foley Square

New York, New York 10007

The Silvio J. Mollo Building
One Saint Andrew’s Plaza
New York, New York 10007

July 10, 2020

Re: United States v. William Scott, a/k/a “Til Will,”

20 Cr. 332 (AT)

Dear Judge Torres:

The Government writes to respectfully request that tume be excluded under the Speedy
Trial Act, 18 U.S.C. § 3161(h)(7)(A), between today and July 22, 2020, the date of the initial
pretrial conference in the above-captioned matter. The Government submits that the ends of
justice served by an exclusion of the time outweigh the best interests of the public and the
defendant in a speedy trial because it will allow for the Government to produce and the
defendant to begin reviewing the discovery materials in this case. Counsel for the defendant has

consented to this exclusion of time.

GRANTED. It is ORDERED that the time
between July 10, 2020 and July 22, 2020 is
excluded under the Speedy Trial Act, 18 U.S.C.
§ 3161(h)(7)(A), in the interests of justice. The
Court finds that the ends of justice served by

granting the exclusion outweigh the best interests By:

of the public and Defendants in a speedy trial, for
the reasons stated above.

SO ORDERED.

Dated: July 10, 2020
New York, New York

O7-

ANALISA TORRES
United States District Judge

 

Respectfully submitted,

AUDREY STRAUSS
Acting United States Attorney

Ayuda Kado

Alexandra N. Rothman
Assistant United States Attorney
(212) 637-2580

 
